The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
The following is in response to amendments and arguments filed and entered with the RCE filed 4/26/2022.   Claims 1, 3-11, 13, 16, 20-21 and 24 are pending.  Claims 2, 12, 14-15, 17-19 and 22-23 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Claim Rejections - 35 USC § 101
Applicant’s amendments and arguments have overcome the prior rejections under 35 USC 101.  With regards to applicant’s arguments with respect to 35 USC 101 subject matter eligibility, Examiner agrees with applicant’s arguments (see remarks 8-9) and the rejections are withdrawn.  
	
Claim Rejections - 35 USC § 102
Applicant’s amendments and arguments have overcome the prior rejections under 35 USC 102.  With regards to applicant’s argument with regards to 35 USC 102 (see remarks 9), Examiner agrees.  The rejections in view of 35 USC 102 have been overcome by applicant’s amendments and arguments.
	
Allowable Subject Matter
Claims 1, 3-11, 13, 16, 20-21 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The overall claimed combination of a method and related system/non transitory computer readable media for virtual inspection, comprising  determining, by a computer server, information to be used for performing an inspection  of an insurable area of property; providing, at the computer server and via a communication network,  instructions to a mobile device to capture  one or more images based on the determined information; receiving, via the communication network, the one or more images from the mobile device in response to the instructions; analyzing, by the computer server, the one or more images to determine  a location of the mobile device when the one or more images were captured based on geotag information associated with the one or more images; validating, by the computer server, the one or more images by comparing the location of the mobile device to a location of the insurable area of property; identifying the information to be used for performing the inspection based on the validated one or more images; and  providing an insurance rate based on the identified information is neither anticipated nor rendered obvious by the prior art.
Strange et al. (US 2013/0297353 A1) teaches remote capture of images for insurance claims and validation but does not validating that the virtual inspection is associated with the insurable area by comparing the location with a location associated with the insurable area and wherein a set of existing information provided regarding the insurable area is validated automatically based on the location of the mobile device or from the geotag associated with the one or more image items but does not analyzing, by the computer server, the one or more images to determine a location of the mobile device when the one or more images were captured based on geotag information associated with the one or more images; [and] validating, by the computer server, the one or more images by comparing the location of the mobile device to a location of the insurable area of property.  
With regards to 35 USC 101 subject matter eligibility:
The limitations in the independent claims 1, 21 and 24, of which claim 1 is representative,  of  “receiving, via the communication network, the one or more images from the mobile device in response to the instructions; analyzing, by the computer server, the one or more images to determine  a location of the mobile device when the one or more images were captured based on geotag information associated with the one or more images; validating, by the computer server, the one or more images by comparing the location of the mobile device to a location of the insurable area of property; identifying the information to be used for performing the inspection based on the validated one or more images; and  providing an insurance rate based on the identified information“ are limitations, which when considered as an ordered combination are indicative of integration into a practical application. 
	Further, the Federal Circuit recently explained that claimed subject matter is patent eligible where the claim limitations have "the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it." SAP America, Inc. v. InvestPIC, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (citations omitted). Similarly, in McRO, the court held patent eligible claims that are limited to rules with specific characteristics for producing accurate and realistic lip synchronization and facial expression in animated characters. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). In the recent Finjan decision, the court held claims are patent eligible because they recited specific steps for generating a security profile that identifies suspicious code and linking the profile to a downloadable ( downloadable executable application program), which accomplished the desired result. See Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305---06 (Fed. Cir. 2018).
The Applicant's claims are patent eligible as directed to a specific improvement (validating a location of a mobile device based on video images obtained by a user, in tum obtained based on instructions during a live communication with a live agent or a via remote server on a second channel) with specific steps for accomplishing a desired result enabling a mobile device including a camera and a server to capture video image data of a remote location and analyze the video image data to verify the location of the remote location and enable an insurance decision. Our reviewing court has approved claims of this general character. See, e.g.,
Finjan, 879 F.3d at 1305----06; McRO, 837 F.3d at 1316 (finding eligible claims that use "limited rules" in a computerized "process specifically designed to achieve an improved technological result in conventional industry practice"); Trading Techs. Int 'l, Inc. v. CQG, Inc., 675 F. App'x 1001, 1005 (Fed. Cir. 2017) ("Abstraction is avoided or overcome when a
proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.").

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691